Exhibit 10.3
NOBLE CORPORATION
NONQUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT, made as of the  _____ day of  _____, 201_, by and between NOBLE
CORPORATION, a Swiss corporation (the “Company”), and  _____  (“Employee”);
W I T N E S S E T H:
WHEREAS, the committee (the “Committee”) acting under the Company’s 1991 Stock
Option and Restricted Stock Plan, as amended (the “Plan”), has determined that
it is desirable to grant a nonqualified stock option to Employee under the Plan;
WHEREAS, pursuant to the Plan, the Committee has determined that the option so
awarded shall be subject to the restrictions, terms and conditions of this
Agreement;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Grant of Option, Option Period and Terms of Exercise of Option. On the terms
and conditions hereinafter set forth, the Company hereby grants to Employee the
option to purchase  _____  registered shares of the Company (“Shares”) at the
price of $_____ per share, in whole at any time or in part from time to time,
for a period commencing one year from the date of this Agreement and terminating
on the first to occur of (i) the expiration of ten years from the date of this
Agreement and (ii) the date Employee ceases for any reason to be employed by at
least one of the employers in the group of employers consisting of the Company
and its Affiliates (a “termination of employment”); provided that the number of
Shares purchasable hereunder in any period or periods of time during which the
option evidenced hereby is exercisable shall be limited as follows:

  (a)  
 _____  Shares are purchasable, in whole at any time or in part from time to
time, commencing one year from the date of this Agreement,

  (b)  
an additional  _____  Shares are purchasable, in whole at any time or in part
from time to time, commencing two years from the date of this Agreement, and

  (c)  
an additional  _____  Shares are purchasable, in whole at any time or in part
from time to time, commencing three years from the date of this Agreement;

provided further that if a termination of employment occurs after the date upon
which the option first becomes exercisable and before the date that is ten years
from the date hereof for any reason other than Employee’s death, Disability or
Retirement, then the option may be exercised, to the extent that Employee was
entitled to exercise it at the date of such termination of employment, at any
time within six months after such termination of employment but not after the
expiration of the ten-year period, except that, in the event of a termination of
employment of Employee on account of fraud, dishonesty or other acts detrimental
to the interests of the Company or one or more of its Affiliates, the option
shall thereafter be null and void for all purposes; and provided further that if
a termination of employment occurs after the date upon which the option first
becomes exercisable and before the date that is ten years from the date hereof
by reason of Employee’s death, Disability or Retirement, then the option,
including any then unvested Shares all of which shall be automatically
accelerated, may be exercised at any time within five years after such
termination of employment but not after the expiration of the ten-year period.

 





--------------------------------------------------------------------------------



 



Transfer of employment without interruption of service between or among the
Company and any of its Affiliates shall not be considered a termination of
employment. Notwithstanding anything contained in this Agreement to the
contrary, no fractional Shares may be purchased upon exercise of the option.
2. Agreement of Employee Regarding Employment. Employee hereby agrees to serve
the Company or Affiliate by performing the duties now assigned to Employee or
such other duties as may hereafter be assigned to Employee, at Employee’s
present salary, with such increases and bonuses, if any, as the Company or
Affiliate may authorize, for a period of at least one year from the date hereof.
There is no obligation on the part of the Company or Affiliate to continue
Employee’s employment for said one-year period or for any period, and nothing in
this Agreement shall in any way interfere with the right of the Company or any
Affiliate to terminate the employment of Employee at any time, with or without
cause.
3. Requirement of Employment. Except as provided in Paragraph 1 hereof, the
option may not be exercised unless Employee is, at the time of exercise, an
employee of the Company or an Affiliate.
4. Exercise of Option.
(a) The option may be exercised by notice to the Company signed by Employee
which shall state the number of Shares as to which the option is exercised and
shall be accompanied by the full amount of the purchase price of such Shares.
The purchase price may be paid in cash or by certified check or cashier’s check
or, if permitted by the Committee, in whole or in part, by the surrender of
issued and outstanding Shares (including an actual or deemed multiple series of
exchanges of such Shares) which shall be credited against the purchase price at
the Fair Market Value of the Shares surrendered on the date of exercise of the
option.
(b) Promptly after demand by the Company, and at its direction, Employee shall
pay to the Company or the appropriate Affiliate an amount equal to the
applicable withholding taxes due in connection with the grant, vesting and/or
exercise of the option. Such withholding taxes may be paid in cash or by
certified check or cashier’s check or, subject to the further provisions of this
Paragraph 4(b), in whole or in part, by having the Company withhold from the
Shares otherwise issuable upon exercise of the option a number of Shares having
a value equal to the amount of such withholding taxes or by surrendering to the
Company or the appropriate Affiliate a number of issued and outstanding Shares
having a value equal to the amount of such withholding taxes. The value of any
Shares so withheld by or surrendered to the Company or the appropriate Affiliate
shall be based on the Fair Market Value of such Shares on the date on which the
option is exercised (in the case of a withholding of Shares) or the date (which
shall not be earlier than the date of the event requiring withholding) on which
the Shares are surrendered (in the case of a surrender of Shares). Employee
shall pay to the Company or the appropriate Affiliate in cash or by certified
check or cashier’s check the amount, if any, by which the amount of such
withholding taxes exceeds the value of the Shares so withheld or surrendered.
Any election by Employee to have Shares withheld or to surrender Shares to pay
withholding taxes must be made in writing at or prior to the time of exercise of
the option (in the case of a withholding of Shares) or at or prior to the time
of surrender of the Shares (in the case of a surrender of Shares).

 

2



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything contained in this Agreement to the contrary, at the
request of Employee and to the extent permitted by applicable law, the Committee
may, in its sole and absolute discretion, selectively approve arrangements with
a brokerage firm or firms under which any such brokerage firm shall, on behalf
of Employee, make payment in full to the Company of the aggregate purchase price
of the Shares then being purchased upon exercise of the option, and the Company,
pursuant to an irrevocable notice in writing from Employee, shall make prompt
delivery of the purchased Shares to or on behalf of Employee. Payment in full
for purposes of the immediately preceding sentence shall mean payment of the
full amount due, either in cash or by certified check or cashier’s check. Any
arrangements shall be subject to such rules and regulations as the Committee may
adopt in connection therewith.
5. Delivery Upon Exercise of Option. Delivery of the appropriate number of
Shares to or on behalf of Employee shall be made as promptly as practicable
after receipt by the Company of notice of exercise and payment in full of the
purchase price and, if required, the amount of any withholding taxes; provided,
however, that the Company shall have such time as is necessary to qualify or
register such Shares under any applicable law or governmental rule or regulation
or list such Shares on any securities exchange on which the Shares are listed.
6. Adjustments. If at any time while the option is outstanding there shall be
any increase or decrease in the number of issued and outstanding Shares effected
without receipt of consideration therefor by the Company, through the
declaration of a dividend in Shares or through any recapitalization,
amalgamation, merger, demerger, conversion or otherwise in which the Company is
the surviving corporation, resulting in a split-up, combination or exchange of
Shares, then and in each such event appropriate adjustment shall be made by the
Company in the number of Shares and the purchase price per Share thereof then
subject to purchase pursuant to the option, to the end that the same proportion
of the issued and outstanding Shares in each such instance shall remain subject
to purchase under the option at the same aggregate purchase price. In the event
of a reclassification of the Shares or a liquidation, corporate separation (such
as a spin-off or split-off) or reorganization (including a merger, demerger,
conversion, amalgamation, consolidation or sale of assets) of the Company, not
covered by the foregoing provisions of this Paragraph 6, it is agreed that the
Company shall make such adjustments, if any, as the Committee may deem
appropriate in the number, purchase price and kind of shares still subject to
the option. Any adjustment pursuant to this Paragraph 6 shall be final,
conclusive and binding on Employee.

 

3



--------------------------------------------------------------------------------



 



7. Transferability.
(a) Except as otherwise provided in Paragraph 7(b) below, the option evidenced
hereby is not transferable otherwise than by will or by the laws of descent and
distribution, or the rules thereunder, and may be exercised during the life of
Employee only by Employee.
(b) Notwithstanding Paragraph 7(a), the option evidenced hereby may be
transferred, in whole or in part, by Employee (i) by gift to the Immediate
Family Members (as defined in Paragraph 7(c) below) of Employee, partnerships
whose only partners are Employee or the Immediate Family Members of Employee,
limited liability companies whose only shareholders or members are Employee or
the Immediate Family Members of Employee, and trusts established solely for the
benefit of Employee or the Immediate Family Members of Employee, or (ii) to any
other persons or entities in the discretion of the Committee; provided, that any
subsequent transfers of a transferred option shall be prohibited except those in
accordance with Paragraph 7(a). Following transfer, any such option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer; provided, that for purposes of this Agreement,
the term “Employee” (except as used in the next succeeding sentence) shall be
deemed to refer to the transferee. The events of any termination of employment
set forth in Paragraph 1 above shall continue to be applied with respect to
Employee, following which any transferred options shall be exercisable by the
transferee only to the extent, and for the periods, specified in Paragraph 1
above.
(c) “Immediate Family Members” as used in this Agreement shall have the meaning
assigned thereto under the Plan, i.e., the spouse, former spouse, children
(including stepchildren) or grandchildren of an individual.
8. Defined Terms. Unless the context clearly indicates otherwise, the
capitalized terms used (and not otherwise defined) in this Agreement shall have
the meanings assigned to them under the provisions of the Plan.
9. Plan Provisions. By execution of this Agreement, Employee agrees that the
option and the Shares to be received upon exercise of the option shall be
governed by and subject to all applicable provisions of the Plan. This Agreement
is subject to the Plan, and the Plan shall govern where there is any
inconsistency between the Plan and this Agreement.
10. Construction. The option evidenced hereby is not an incentive stock option
under Section 422 of the United States Internal Revenue Code of 1986, as
amended. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not constitute a part hereof. This Agreement is
governed by, and shall be construed and enforced in accordance with, the laws of
the State of Texas, without regard to the principles of conflicts of laws
thereof, except to the extent Texas law is preempted by Federal law of the
United States or by the laws of Switzerland.
11. Notice. All notices to be given hereunder shall be in writing and shall be
deemed to have been duly given if (i) delivered personally, (ii) transmitted by
United States registered or certified mail (or the applicable foreign version
thereof), postage prepaid, (iii) sent by prepaid courier service, or (iv) sent
by telecopy or facsimile transmission, confirmation receipt requested. Such
notices shall be effective (i) if delivered personally or sent by courier
service, upon actual receipt by the intended recipient, (ii) if mailed, upon the
date of delivery as shown by the return receipt therefor, or (iii) if sent by
telecopy or facsimile transmission, upon the date evidenced in the confirmation
receipt. A party may change, at any time and from time to time, by written
notice to the other, its address for receiving notices. Until such address is
changed in accordance herewith, notices hereunder shall be delivered or sent
(i) to the individual at his address as set forth in the records of the Company
or (ii) to the Company at Dorfstrasse 19A, 6340 Baar, Switzerland, Attention:
Executive Vice President (Fax: 281-596-4486).

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

                  NOBLE CORPORATION    
 
 
 
  By:        
 
     
 
Name: Julie J. Robertson    
 
      Title:   Executive Vice President    
 
                  and Corporate Secretary    
 
           
Employee address:
           
 
                          [Employee]    
 
           
 
           
 
           
 
           

 

5